Citation Nr: 0030659	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  99-16 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1318 (2000).


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from September 1946 to 
February 1949 and apparently was a member of the new 
Philippine Scouts.  He died on March [redacted], 1997.  The 
appellant is his surviving widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  Although the 
appellant requested a Travel Board hearing, the request was 
subsequently withdrawn. 


REMAND

The Board finds that further development is necessary in this 
case prior to appellate review.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5103, 5103A).

The evidence of record indicates that the RO made only one 
attempt to locate the veteran's service medical records, with 
negative results.  In June 1998, the RO sent a request for 
service medical records to the National Personnel Records 
Center (NPRC).  In July 1998, NPRC responded that there were 
no medical records on file and indicated that this case could 
involve fire related service.  That is, the veteran's service 
medical records may have been destroyed in the 1973 fire at 
the NPRC facility.  A request was further noted to complete 
and return a NA Form 13055.  It does not appear from the 
evidence of record that the appellant has furnished a 
completed NA Form 13055, although in a letter dated in June 
1998 from the RO to the appellant, it is indicated that she 
was provided such a form and requested to complete and return 
it to the RO.  The RO should attempt to obtain a completed NA 
Form 13055 and make another request to NPRC for the veteran's 
service medical records.  In addition, the United States 
Court of Appeals for the Federal Circuit held in an August 
1999 decision that a single request for pertinent service 
medical records specifically requested by a claimant and not 
obtained by a VA regional office does not fulfill the duty to 
assist.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  
Accordingly, the RO should request that the appellant 
complete and return NA Form 13055 and, regardless, submit 
another request to NPRC for the veteran's service medical 
records.

The Board also finds that the RO should take further steps to 
try to obtain the private treatment records that the 
appellant has identified.  In the appellant's DIC 
application, she noted that the veteran died at Medicare 
Hospital in Bauan, Batangas.  In a letter dated in June 1998, 
the RO contacted the Medicare Hospital and requested the 
veteran's medical records.  The evidence shows that there has 
been no response from this hospital.  The RO should make 
another attempt to obtain copies of the veteran's medical 
records from this hospital.  

In addition, in a statement from the appellant received at 
the RO in January 1999, she noted that the veteran had been 
treated at the Bauan Community Hospital in Bauan, Batangas 
for a heart disorder.  The RO should attempt to obtain copies 
of the veteran's treatment records from this hospital as 
well.  The RO should inform the appellant that she should 
also try to obtain the records from these private medical 
facilities, especially if the RO's attempts are unsuccessful.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The appellant should be requested to 
identify all sources of treatment, VA and 
non-VA, that the veteran received for 
heart or cerebrovascular disorders.  
Copies of the medical records from all 
sources identified should then be 
requested, in particular, records from 
the Bauan Community Hospital and the 
Medicare Hospital, both located in Bauan, 
Batangas.  All records obtained should be 
added to the claims folder.

2.  The RO should provide the appellant 
with another NA Form 13055 and notify her 
of the prior unsuccessful attempt at 
obtaining the veteran's service medical 
records.  After providing her an 
opportunity to complete and return the 
form, the RO should contact NPRC again 
and request the veteran's service medical 
records, providing the appellant's NA 
Form 13055 is returned.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  After the action requested 
above has been completed to the extent 
possible, as well as any other action 
deemed necessary, the RO should review 
the record and readjudicate the issues on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the appellant's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

